         Case 1:16-cr-00518-VM Document 20 Filed 08/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                           8/19/2020
----------------------------------------X
UNITED STATES OF AMERICA,               :
                                        :            16 CR 518 (VM)
          -against-                     :
                                        :            ORDER
KUN SHAN CHUN,                          :
                                        :
               Defendant.               :
----------------------------------------X

VICTOR MARRERO, U.S.D.J.:

     On January 23, 2017, the Court sentenced defendant Kun Shan

Chun to a term of incarceration of 24 months followed by one year

of supervised release upon conviction of the offenses charged in

this action. Mr. Chun was released from BOP custody on December

14, 2018 and completed his period of supervised release on December

14, 2019. By letter dated August 17, 2020 (see Dkt. No. 19), Mr.

Chun requests the Court order the return of his passport, which he

surrendered as a condition of pretrial release and                 which is

currently in the custody of the United States Department of State.

Accordingly, it is hereby

     ORDERED that the United States Department of State return to

Mr. Chun his passport.


SO ORDERED.

Dated:      New York, New York
            August 19, 2020

                                               ______________________
                                                   VICTOR MARRERO
                                                      U.S.D.J.
